Citation Nr: 1647510	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for myelitis, claimed as due to exposure to herbicides (Agent Orange). 

2.  Service connection for multiple sclerosis, claimed as due to exposure to herbicides (Agent Orange) or myelitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran was schedule for a Board hearing at the RO in March 2014.  See February 2014 VA letter.  In a March 2014 statement, the Veteran withdrew the request for a Board hearing.  38 C.F.R. § 20.704 (e) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2016). 

VA will provide a medical examination or obtain a medical opinion based upon review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e) (2016).  Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).

Service Connection for Myelitis and Multiple Sclerosis 

The Veteran contends that service connection for myelitis and multiple sclerosis is warranted because they are related to in-service exposure to Agent Orange.  The Veteran asserted that he was exposed to Agent Orange onboard the 
U.S.S. Providence (CLG-6) or in Da Nang (Vietnam) where he spent one night during his return to United States for discharge in August 1972.  The Veteran stated that his neurologist, Dr. F., informed him that myelitis was the first "attack" of what, eight years later, was diagnosed as multiple sclerosis.  The Veteran advanced that his primary care provider at a VA medical center, Dr. V.T., informed him that it is not unusual for Agent Orange symptoms to manifest many years after exposure.  See, e.g., October 2011 informal claim statement; November 2011 Veteran statement; January 2013 VA Form 9.  

Treatment (Medical) Records

Based on the Veteran's assertions above, it appears that the Veteran has received additional treatment from private and VA medical providers.  Pursuant to VA's duty to assist, these treatment (medical) records should be requested. 

VA Examination(s)

The record reflects that the Veteran was diagnosed with myelitis in 2001 and multiple sclerosis in 2009 and 2011.  The DD Form 214 shows that the Veteran served onboard the U.S.S. Providence (CLG-6), which is listed among the Navy or Coast Guard ships associated with service in Vietnam and exposure to herbicide agents; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(m); M21-1M2, Part IV, Subpart ii, 2.C.10.k.  However, myelitis and multiple sclerosis are not listed among the presumptive diseases associated with exposure to Agent Orange.  

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain medical examination(s) with opinions addressing the nature and etiology of any current myelitis and multiple sclerosis disabilities, to include whether myelitis or multiple sclerosis were caused by the in-service herbicide exposure.  See Combee, 34 F.3d 1039. 

Accordingly, the case is REMANDED for the following actions:

1. Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the claimed myelitis and multiple sclerosis, including the primary care records by 
Dr. V.T.

2. Contact the Veteran and request that he provide information as to all private treatment he has received in connection with myelitis or multiple sclerosis.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of myelitis or multiple sclerosis that are not already of record.

3. Schedule the appropriate VA examination(s) to help determine the nature and etiology of any current myelitis and multiple sclerosis.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner(s).  The examiner(s) should note such review in the examination report(s).  All necessary testing should be conducted and all appropriate diagnoses rendered.  A complete rationale must be provided for all opinions expressed.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner(s) is/are requested to offer the following opinions:

Does the Veteran have a current disability of myelitis? 

If so, it at least as likely as not (i.e., a 50 percent probability or greater) that the myelitis disability is related to active service, to include the presumed in-service exposure to herbicides (Agent Orange)?  

Does the Veteran have a current disability of multiple sclerosis?

If so, it at least as likely as not (i.e., a 50 percent probability or greater) that the multiple sclerosis disability is related to active service, to include the presumed in-service exposure to herbicides (Agent Orange)?  

In providing the opinions above, the VA examiner(s) should not use as a reason for the opinion(s) that myelitis or multiple sclerosis are not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

If the myelitis disability is related to Agent Orange exposure: 

Is it at least as likely as not that the multiple sclerosis was caused by the myelitis disability?

Is it at least as likely as not that the multiple sclerosis disability was aggravated (worsened beyond normal progression) by the myelitis disability?

4. Thereafter, the issues of service connection for myelitis and multiple sclerosis should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

